Citation Nr: 1544495	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-06 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for left and right foot disorders, to include as secondary to right knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a traumatic brain injury.



REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board previously considered this matter in April 2015, at which time it remanded to schedule the Veteran for a Board hearing.  A hearing via videoconference was scheduled for September 2015.  The record, however, shows that the Veteran failed to report.  As such, his request for a hearing, per February and May 2013 substantive appeals, is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Board finds that the Veteran has met this threshold and VA should provide a VA examination to determine the nature and etiology of his claimed disabilities.

In March 2011, the Veteran filed a claim of service connection for a traumatic brain injury with loss of memory.  He also sought service connection for peripheral neuropathy, a right knee disorder, arthritis, PTSD and depression, and a bilateral foot disorder.

With regard to the right knee, the Veteran asserts that he currently has right knee problems.  See March 2011 statement.  He believes that these are related to injuries he sustained in service.  In this regard, he stated in a March 2011 letter that he injured his right knee in Fort Ord, California, in mid-1968, after stepping in a hole while jogging.  He added that he went to sick bay where he was given one week of sick time.  In that same statement, he indicated that he reinjured his right knee in early 1969 while stationed in Germany, after he hit his knee on an ammunition box.  He stated that he went to sick bay, where he was told to put ice on his knee.  Last, he stated that he again injured his right knee in early 1970, after he dove into a mortar fire hole during his first helicopter training maneuver.  Insofar as it might be relevant to the Veteran's claim, the Board notes that service treatment records show complaints of right leg pain, diagnosed as varicose veins, in January 1968, and swollen ankles in July 1970.  See service treatment records, at 23 and 26.

With regard to the bilateral foot disabilities, the Veteran asserts that he currently has hardness on the bottom of his feet, which sometimes aches and throbs, and that he has a hard time walking or standing for extended periods of time and wearing certain types of shoes.  See March 2011 statement.  He believes that this is related to injuries sustained in service, to include as secondary to his right knee disability.  See February 2013 substantive appeal.  In this regard, he stated in the March 2011 statement that, during marching maneuvers in 1969, he developed hardness on the bottom of his foot from his combat boots.  He added that he went to sick bay, where he was prescribed acid patches.  Service treatment records show what appears to be treatment for a callus in September 1969.  See service treatment records at 24.

With regard to the acquired psychiatric disorder, the Veteran asserts that he currently has nightmares and poor sleeping habits.  See March 2011 statement.  He believes that these are related to mental trauma sustained in service.  In this regard, he reported in the March 2011 statement that, while stationed in Germany, he was digging a fox hole with another unit member when they came upon what they thought to be a rock but turned out to be a mine from World War II.  He was told that he had been lucky that the mine had not detonated.  He stated that, since then, he has had nightmares and sleepless nights about that incident.  In that same statement, he indicated that in mid-1969 he witnessed the death of a fellow service member after the latter was pinned by a jeep that rolled over.  He stated that the event traumatized him and has haunted him in the form of nightmares ever since.  His representative contends that the Veteran's disorder is related to the constant stress and fear of life-threatening military activity that he felt while stationed in Germany during the Cold War.  See September 2015 arguments from representative.

With regard to the traumatic brain injury, the Veteran asserts that he currently has memory and speech issues.  See March 2011 statement; see also October 2013 statement from the Veteran's wife.  He believes that these are related to a head injury in service.  In this regard, he asserts that in early 1970, during his first helicopter training maneuver, the helicopter sled grazed his steel pot helmet, leaving a dent on it.  He believes that, although the event did not seem to affect him at the time, over the course of several years it led to the development of memory and speech issues that he has had ever since.  He added that, following the helicopter training, aboard the train that would take his unit back to its barracks, he jumped down from his top bunk only to pass out and land on the floor.  He was told that he regained consciousness a couple of minutes later.  He states that, since that time, his memory and speech has not been the same.  See March 2011 statement.  

With regard to the claimed arthritis, the Veteran asserts that it is secondary to his right knee and bilateral feet disabilities.  See May 2013 substantive appeal.  He also asserts that the claimed arthritis is related to exposure to environmental hazards while stationed in Fort Ord and Fort Dix.  In support of this contention, in September 2015, his representative submitted literature on the matter.

With regard to the claimed peripheral neuropathy, the Veteran asserts that it is related exposure to environmental hazards while stationed in Fort Ord.  As stated, his representative has submitted literature that purports to support this assertion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed disabilities.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  Diagnose any current neurological disabilities of the upper and lower extremities, to include peripheral neuropathy.

(b)  Is any current neurological disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, to include exposure to environmental hazards in service?  Please note that the Veteran was stationed in Fort Ord and Fort Dix, and that he has submitted literature that purports to show environmental hazards in those locations.

(c)  Diagnose any current right knee disabilities.

(d)  Is any current right knee disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note the Veteran's March 2011 statement, where he describes three right knee injuries in service.

(e)  Diagnose any current bilateral foot disabilities.

(f)  Is any current foot disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note the Veteran's March 2011 statement that he developed hardness on the bottom of his foot during marching maneuvers.

(g)  Diagnose any current acquired psychiatric disorder, to include PTSD and depression.

(h)  Is any current acquired psychiatric disorder as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note the Veteran's March 2011 statement that he was traumatized by two particular events in service and that he has had nightmares and sleep difficulties ever since.

(i)  Diagnose any current joints disabilities, to include arthritis.

(j)  Is any current joints disability as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, to include exposure to environmental hazards in service?  Please note that the Veteran was stationed in Fort Ord and Fort Dix, and that he has submitted literature that purports to show environmental hazards in those locations.

(k)  Diagnose any current traumatic brain injury.

(l)  Is any current traumatic brain injury as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note the Veteran's March 2011 statement that he sustained a head injury during a helicopter training maneuver, that he passed out in the train back to his barracks, and that he has had speech and memory issues ever since.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




